J-A09012-21

                                  2021 PA Super 101


    IN THE INTEREST OF: S.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.S., FATHER                    :   No. 1127 WDA 2020

              Appeal from the Decree Entered September 23, 2020
               In the Court of Common Pleas of Allegheny County
                Orphans’ Court at No: CP-02-AP-0000166-2019

BEFORE:      STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

OPINION BY STABILE, J.:                                   FILED: MAY 17, 2021

        D.S. (“Father”) appeals from the decree entered September 23, 2020,

which terminated his parental rights to his daughter, S.S. (“Child”), born in

December 2009, involuntarily. After review, we vacate and remand.

        This is a somewhat unconventional termination of parental rights case.

Father is Child’s adoptive father and biological grandfather. Child’s biological

mother, A.S., is Father’s biological daughter. Father adopted Child in April

2017, following the termination of A.S.’s parental rights. The record reveals

that A.S. had substance abuse issues and a related criminal history. Father is

divorced and adopted Child as a single parent.

        Child’s time residing with Father after her adoption was relatively brief.

The Allegheny County Office of Children, Youth and Families (“CYF”) received

a referral regarding the family in May 2017, after Father disciplined Child by

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09012-21



striking her on the legs and buttocks with a flyswatter, inflicting abrasions.

Father was arrested in June 2017 and ultimately pleaded guilty to endangering

the welfare of children and harassment, receiving a sentence of five years of

probation. Father arranged for Child to stay with two family friends who had

provided childcare in the past, M.B. and M.B. (“Foster Parents”). Meanwhile,

CYF obtained an emergency custody authorization and formally placed Child

with Foster Parents on June 7, 2017. The juvenile court entered a shelter care

order on June 9, 2017, and adjudicated Child dependent on June 30, 2017.

CYF also conducted a child abuse investigation, resulting in a founded report

of abuse against Father.1

       Father was released on bond on the same day as his arrest in June 2017.

Initially, a condition of Father’s bond prohibited him from having contact with

Child, but the condition was lifted in October 2017. Father’s reunification goals

were to cooperate with CYF, complete a parenting program to learn alternative

methods of discipline, and attend supervised visits with Child. Father complied

and completed a parenting program by October 2017. CYF referred Father for

visits and family counseling through Three Rivers Adoptions Council (“TRAC”),

and Father attended visits at TRAC consistently.

       For reasons that are not entirely explained, the trial court ended services

at TRAC in May 2018. It appears that the court concluded TRAC was exhibiting
____________________________________________


1 After the incident involving the flyswatter, but before Child entered foster
care, Father shaved Child’s head. Child claimed that Father did this to punish
her for not brushing her hair, while Father insisted that Child wanted to donate
her hair in honor of her young cousin who died of leukemia.

                                           -2-
J-A09012-21



bias in favor of Father. After the court ended services at TRAC, CYF made

referrals to several other potential service providers. However, none of those

providers were able to facilitate visits between Father and Child successfully.

Father made himself available for visits, but Child refused to attend. Father’s

last visit with Child occurred in June 2018, although he did speak with her on

the phone two times after that.

        CYF filed a petition to terminate Father’s parental rights involuntarily on

September 3, 2019, and the trial court conducted a hearing on the petition on

August 21, 2020.2 The critical point of contention during the hearing was why

Child began refusing to attend her visits with Father and what relevance that

should have on the court’s termination analysis. CYF argued that Child began

refusing to attend visits because of the trauma she suffered in Father’s care,

which Father refused to acknowledge. According to CYF, this rendered Father

incapable of parenting Child and demonstrated that he still had not remedied

the conditions leading to Child’s placement in foster care.

        In support of this position, CYF presented the testimony of Child’s former

therapist, Megan Cook, MA, ATR-BC, LPC, among others. CYF did not qualify

Ms. Cook as an expert witness. However, Ms. Cook opined that Child exhibited

“sematic symptoms that are consistent with what we would see in . . . a child

who experienced trauma.” N.T., 8/21/20, at 97. Ms. Cook reported that Child

verbalized fear of Father and his disciplinary methods. Id. at 99. Although

____________________________________________


2   The trial court appointed legal counsel to represent Child during the hearing.

                                           -3-
J-A09012-21



Ms. Cook did not provide therapy to Child until September 2018, after Child

had already begun refusing to attend visits with Father, she also reported that

Child’s symptoms became exacerbated “before or right after a visit with either

[F]ather or with biological mom or with any phone calls.” Id. at 96, 99. Ms.

Cook added that Child’s symptoms became exacerbated at the mere mention

of “visits or court or experiences[.]” Id. at 99-100. She agreed that Foster

Parents were supportive of Child attending visits with Father and opined that

Child’s fearful behaviors appeared genuine, as they had remained consistent

throughout a year and a half of treatment. Id. at 101-03.

      Conversely, Father contended that Child refused to attend visits because

Foster Parents alienated Child from him. Father testified on his own behalf

and presented testimony from Neil Rosenblum, Ph.D. Dr. Rosenblum testified

that he conducted a series of evaluations of Child, Father, and Foster Parents

between 2017 and 2020. Id. at 170. He reported that Child appeared fearful

of Father at the start of their first and only evaluation together in 2017, but

that her mood improved after about ten minutes, and that she then interacted

with Father comfortably. Id. at 175-76. Child was also able to acknowledge

the positive aspects of her relationship with Father. Id. at 177-78. By 2020,

however, Child’s positive attitude toward Father was gone, and she insisted

that she hated him and did not want to see him again. Id. at 177. While Dr.

Rosenblum acknowledged that Child was justified in being fearful of Father,

he emphasized that Child’s fear did not improve but became “entrenched and

. . . broadened in nature over time.” Id. at 178.

                                     -4-
J-A09012-21



      Dr. Rosenblum blamed Foster parents for this situation. He opined that,

while Foster Parents may profess to encourage Child’s visits with Father, he

observed body language indicating that they support Child’s refusal to attend.

Id. at 175, 187. In a report discussing his 2017 evaluations, Dr. Rosenblum

recounted that Child arrived for her evaluation with Father “crying profusely”

and sitting on her foster mother’s lap, while the foster mother held on to Child

“tightly, much as a parent might hold an infant in distress.” Exhibit 15 at 8-

10. After the evaluation with Father ended, Child returned to the waiting room

with a “smile on her face and look[ing] pleased,” to which her foster mother

responded by “look[ing] rather unhappy and possibly disappointed to a certain

degree that the session went so well.” Id. at 9. Dr. Rosenblum also reported

that Foster Parents made statements during later evaluations suggesting their

disinterest in encouraging Child’s visits. While summarizing a 2018 interview

with Foster Parents, for example, Dr. Rosenblum recounted that they did not

believe it was their responsibility to force Child to visit with Father, that Child

had “made up her mind” that she did not want to visit, and that they wanted

to adopt Child. Exhibit 16 at 7. Dr. Rosenblum recommended strongly against

terminating Father’s rights, explaining, “to me it’s unarguable that [Child] has

been alienated, it’s as clear as black and white, it’s as plain as day[,]” and

that research indicates alienation may lead to psychological damage later in

life. N.T., 8/21/20, at 189, 202, 216, 225-27.

      Following the hearing, on September 23, 2020, the trial court entered a

decree terminating Father’s parental rights involuntarily. Father timely filed

                                       -5-
J-A09012-21



a notice of appeal, along with a concise statement of errors complained of on

appeal, on October 22, 2020. The court issued its opinion on December 22,

2020, explaining that it rejected Dr. Rosenblum’s testimony based in part on

a report by psychiatrist Donnesha Slider, M.D. The court indicated that it had

admitted Dr. Slider’s report during Child’s dependency proceeding, although

it did not admit her report at the termination hearing, and she did not testify

at the termination hearing.

      Father now raises the following claims for our review:

      1. Did the trial court abuse its discretion and/or err as a matter of
      law in granting the petition to involuntarily terminate Father’s
      parental rights pursuant to 23 Pa.C.S.[A.] §[]2511(a)(2), (5), and
      (8)?

      2. Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Father’s parental rights
      would best serve the needs and welfare of the child pursuant to
      23 Pa.C.S.[A.] §[]2511(b)?

Father’s Brief at 5 (trial court answers omitted).

      We focus our analysis on Father’s first claim, as it is dispositive of this

appeal. Our standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously


                                      -6-
J-A09012-21


     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Section 2511 of the Adoption Act governs the involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:

     . . . . Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     To affirm a termination decree, we must agree with the trial court as to

any one subsection of Section 2511(a) in addition to Section 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863

A.2d 1141 (Pa. 2004). Here, the court terminated Father’s rights pursuant to

Sections 2511(a)(2), (5), (8), and (b), which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child

                                      -7-
J-A09012-21


           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                    ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

                                    -8-
J-A09012-21



23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).

      Father contends on appeal that he remedied the conditions leading to

Child’s removal from his care, and that he did all that he reasonably could to

achieve reunification. Father’s Brief at 27-28, 31-32. Father argues that Child

did not remain in foster care due to anything he did or failed to do, but because

Foster Parents thwarted his reunification efforts by alienating Child from him.

Id. at 28, 32. He directs our attention to the testimony of Dr. Rosenblum and

maintains that the trial court should not have rejected that testimony. Id. at

33-35. Significantly, Father observes that the court explained its rejection of

Dr. Rosenblum’s testimony by relying on the opinions of Dr. Slider, who did

not testify at the termination hearing and whose report it did not admit into

evidence at the termination hearing. Id. at 34-35. Father acknowledges that

Dr. Slider’s report was admitted during Child’s dependency proceeding, but he

insists that the court should not have relied on that evidence to terminate his

parental rights unless it was also admitted during the termination proceeding.

Id. Father asserts that he had no notice the court intended to consider Dr.

Slider’s report when rendering its termination decision, which prevented him

from calling Dr. Slider as a witness or challenging her opinions. Id.

      Initially, our review of the record confirms that Dr. Slider did not testify

at the termination hearing, that the trial court did not admit her report into

the record at any point during the termination proceeding, and that the parties

and the court did not agree to “incorporate” the dependency record into the

termination proceeding, as sometimes occurs in these cases.          Dr. Slider’s

                                      -9-
J-A09012-21



report does not appear anywhere in the certified record on appeal. Our review

of the record also supports Father’s assertion that he did not have notice the

court might consider Dr. Slider’s report when rendering its decision. Dr. Slider

was not listed as a potential witness on any of the pre-trial statements, and

her name was never mentioned during the termination hearing. Nonetheless,

the court indicates in its opinion that it relied on Dr. Slider’s report to terminate

Father’s parental rights. The court reasoned as follows, in relevant part:

       Father has consistently averred that the refusal of [] Child to visit
       stems from a psychological opinion that “parental alienation”
       existed in this case and is not related to the trauma from his
       conduct. Psychological evaluations were performed by Dr. Neil
       Rosenblum, a stipulated expert in the area of psychology. The
       Court routinely utilizes the services of Dr. Rosenblum and relies
       on his expert opinions.

       However, in this case the Court, respectfully, had concerns with
       Dr. Rosenblum’s recommendations and opinion of “parental
       alienation” that he proffered. To this end, the Court ordered that
       another psychological expert review the case. Dr. Donnesha
       Slider, a child and adolescent psychiatrist, [] authored a report
       which was made part of the record during the March 13, 2019
       permanency review hearing. The Court incorporated Dr. Slider’s
       recommendations for reducing stress associated with the
       triggering events pertaining to visitation with Father[ into its
       permanency review order.3] This Court finds that the behavior
____________________________________________


3 The trial court’s March 13, 2019 permanency review order states as follows
regarding Dr. Slider’s report and recommendations:

       At the Court’s request, Dr. Donnesha Slider, M.D., Child and
       Adolescent Psychiatrist, reviewed the case. Her report was made
       part the record, via agreed admission by the parties. Dr. Slider
       made four (4) recommendations as part of her case review, which
       included medication management of anxiety to reduce the intense



                                          - 10 -
J-A09012-21


       exhibited by [] Child refusing to attend visitation was more
       consistent with a traumatized child.

       Additionally, the Court accepted the testimony of Megan Cook,
       licensed professional counselor and board certified art therapist
       [from the] Center for Victims, who provided corroborating
       testimony. Ms. Cook testified that she began working with [] Child
       in September of 2018, and she conducted weekly individual
       therapy sessions to treat trauma. During the therapy, [] Child
       verbalized fear of Father and the forms of discipline he used on
       her. Ms. Cook credibly testified that the behavior exhibited and
       the reactions of [] Child appeared to be typical of a child who
       experienced trauma. The therapist concluded that [] Child’s
       fearful behaviors, despite encouragement of support, were
       genuine and specifically not[ed] that they were consistent
       throughout the one and a half years of treatment. To the extent
       that a conflict exists between Dr. Slider and Dr. Rosenblum, the
       Court sitting in its role as fact finder, placed the appropriate
       weight upon the reports and the evidence as well as considered it
       in the overall context of this particular case as well as the
       corroboration by trauma therapist Megan Cook. Accordingly, the
       Court rejected the theory of “parental alienation” opined by Dr.
       Rosenblum. . . .

                                       ****

       This Court previously acknowledged that Dr. Rosenblum routinely
       testifies in the Allegheny County Family Division as an expert;
       however, the Court respectfully disagrees with his expert opinion
       in this particular case. Dr. Rosenblum authored an opinion that
       recommended against terminating parental rights. Although this
       Court routinely finds merit in his opinions, with respect to this
       case, the totality of the testimony and evidence presented at the
       termination proceeding as well as credibility determinations, gave
       reason for this Court to weigh his opinion as less persuasive for a
       number of reasons.        Dr. Rosenblum has viewed the issues
       between [] Child and [] Father as parental alienation, which this
       Court does not find persuasive. The overwhelming number of
____________________________________________


       stress response for triggering events or environments. The use of
       medication management was rejected by Father.

Exhibit 18 (Permanency Review Order dated March 13, 2019, at 2).

                                          - 11 -
J-A09012-21


      witnesses and corroborating testimony, including the opinions of
      Dr. Slider and Megan Cook, convinced this Court that [] Child’s
      refusal to visit with [] Father was due to trauma, and not
      alienation.

Trial Court Opinion, 12/22/20, at 18-19, 24-25 (unnumbered pages, footnote

and citations to the record omitted).

      The trial court’s sua sponte consideration of evidence outside the record

is fatal to its termination decree. See M.P. v. M.P., 54 A.3d 950, 955 (Pa.

Super. 2012) (quoting Ney v. Ney, 917 A.2d 863, 866 (Pa. Super. 2007)) (“A

trial court may not consider evidence outside of the record in making its

determination. Nor may this court uphold a trial court’s order on the basis of

off-the-record facts.”) (citations and quotation marks omitted). The court’s

explanation that it admitted Dr. Slider’s report into the record during Child’s

dependency proceeding does not remedy this error. Termination proceedings

often occur simultaneously with dependency proceedings, but these two types

of proceedings remain distinct, with their own docket numbers, records, and

divisions within the Court of Common Pleas. Father did not appeal from any

orders entered in Child’s dependency proceeding, and this Court does not have

access to the dependency record. Assuming Dr. Slider’s report is present in

the dependency record, we have no way of reviewing it and confirming that it

supports the court’s findings. Moreover, as Father argues, the court’s actions

denied him the opportunity to question Dr. Slider or otherwise challenge her

report during the termination hearing.

      We cannot conclude that the trial court’s error was harmless. “[F]inding

harmlessness in a termination [of parental rights] case requires us to conclude

                                    - 12 -
J-A09012-21



that the evidentiary error could not have had any impact upon the [trial]

court’s decision.” In re A.J.R.-H., 188 A.3d 1157, 1175 (Pa. 2018). The

evidence supporting involuntary termination of Father’s parental rights in this

case was relatively tenuous, given that he complied with his reunification goals

by completing a parenting program and attending visitation to the extent Child

was willing to participate, and given that Dr. Rosenblum opposed termination.

CYF’s case depended to a large degree on discrediting Dr. Rosenblum, and the

fact that the court relied on Dr. Slider’s report to justify its findings contrary

to Dr. Rosenblum’s opinion makes it clear that the report impacted the court’s

decision.

      Accordingly, we must vacate the decree terminating Father’s parental

rights to Child involuntarily and remand for a new hearing to be held as soon

as possible. See id. at 1179 (vacating the decrees and remanding for a new

hearing due to the trial court’s improper admission of hearsay evidence). After

the hearing, the trial court must enter a new decision granting or denying

termination. The court must base its decision on evidence admitted during

the termination proceedings.

      Decree vacated. Case remanded for further proceedings consistent with

this opinion. Jurisdiction relinquished.




                                     - 13 -
J-A09012-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2021




                          - 14 -